Citation Nr: 1533013	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-23 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to initial disability ratings for bipolar disorder in excess of 30 percent from June 19, 2008 to April 29, 2009, in excess of 70 percent from December 11, 2009 to June 26, 2012, and in excess of 70 percent as of September 1, 2012.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) for service-connected disabilities.

3. Entitlement to special monthly compensation (SMC) based upon the need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veteran's Law Clinic, University of Detroit Mercy 




ATTORNEY FOR THE BOARD

Aaron Moshiashwili, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1994 to September 1994 and May 1999 to June 2008, including service in Kosovo and Iraq. 

This matter came before the Board of Veterans Appeals on appeal from July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1. The Veteran's bipolar disorder is manifested by violent outbursts, delusions, and difficulty maintaining personal hygiene, amounting to total occupational and social impairment.

2.  The only service-connected disability which precludes the Veteran from securing or following a substantially gainful occupation is his bipolar disorder, for which the schedular rating is not less than total.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 100 percent for bipolar disorder have been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9432 (2014).

2.  The criteria for an award of TDIU benefits are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bipolar disorder

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations. 38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation. 38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of 'staged ratings' is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's bipolar disorder was evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9432.  Under the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The RO initially granted service connection for bipolar disorder at 30 percent in a July 2008 rating decision.  The Veteran filed a Notice of Disagreement and a request for DRO review.  In a January 2014 decision the RO increased the Veteran's rating to 100 percent for the period from April 30, 2009 to December 11, 2009; to 70 percent for the period December 12, 2009 to June 26, 2012; to 100 percent for the period June 27, 2012 to September 1, 2012, pursuant to 38 C.F.R. § 4.29; and to 70 percent thereafter.

The Veteran contends in his August 2009 Memorandum in Support of Notice of Disagreement that a 100 percent rating has been appropriate since his separation from service.  He contends that his repeated involuntary commitments and outbursts show that employment is impossible.

Following a review of the evidence of record, the Board finds that an initial 100 percent rating is warranted throughout the Veteran's appeal.
In a military personnel Memorandum for Record from August 2007, prior to his discharge, the author reported the Veteran as babbling and suicidal, leading to his involuntary commitment and eventually his medical discharge.  In February 2008, the Veteran was rated as 30 percent disabled by an Army Physical Evaluation Board (PEB).  In May 2012 the Army Board for Correction of Military Records increased that rating to 50 percent.

After his discharge, the Veteran repeatedly had behavioral problems.  July 2009 treatment records from the Samaritan Center for Counseling and Pastoral care by his counsellor there state that, while receiving counselling, the Veteran's behavior was extreme enough to cause other patients to leave the building.  Also in July 2009, in a competency evaluation prior to his assault trial, a doctor evaluating the Veteran found that he was not rational enough to understand the court proceedings, and was therefore incompetent to stand trial.

In June 2012, the Veteran again began exhibiting extremely erratic behavior.  In his intake report prior to his involuntary admission at Navos Mental Health Solutions, the clinician describes him as making paranoid statements, placing his belongings in others' vehicles, and threatening to kill his neighbors, culminating in him being tased by police and held as being a danger to others.  A social worker reported in a caregiver program support note from December that the Veteran "appears to require quite a significant amount of assistance from caregiver on a daily basis. . ."  In a Disability Benefits Questionnaire from September 2013, the examiner stated that "total occupational and social impairment" best summarized the Veteran's level of impairment. 

Based on the evidence of record as described above, the Board finds that the Veteran's PTSD results in total occupational and social impairment.  When not heavily medicated, the Veteran lapses into episodes characterized by suicidal ideation, violent outbursts, and grossly inappropriate behavior.  Even while medicated, the Veteran requires a caregiver to perform the activities of daily living and maintain his personal hygiene.  Thus, a 100 percent rating is assigned.


TDIU

Total disability ratings may be assigned where the schedular rating is less than total. 38 C.F.R. § 4.16(a).  In this case, the Board has assigned the Veteran a 100 percent rating for his bipolar disorder, thereby making TDIU based on his service-connected bipolar disorder inappropriate.

VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating).  The Board notes that, in addition to bipolar disorder, the Veteran is service connected for Allergic Rhinitis, Bilateral Feet Eczema, and Calcified Lymph Node Distal Left Femur.  Each of these disabilities is rated at 0 percent.  The Veteran does not argue for TDIU based on any of these disabilities, nor does the evidence show that he is unemployable as a result of these disabilities, either individually or in the aggregate. 

The Board finds that, based on the grant of a total (100 percent) rating for bipolar disorder, and the lack of any other basis, that a grant of TDIU is unwarranted.








ORDER

An initial rating of 100 percent for bipolar disorder is granted throughout the appellate period, subject to the applicable criteria governing the payment of monetary benefits.

Total Disability due to Individual Unemployability is denied.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the Veteran's August 2009 Memorandum in Support of Notice of Disagreement the Veteran claims entitlement to SMC based on the need for aid and attendance. SMC benefits are accorded without the need for a separate claim.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"); Akles v. Derwinski, 1 Vet. App. 118 (1991).

The Veteran has the following service-connected disabilities: (1) Bipolar disorder, rated at 100 percent disabling as per the decision above; (2) Allergic rhinitis, evaluated as 0 percent disabling; (3) Bilateral feet eczema, evaluated as 0 percent disabling; and (4) Calcified lymph node distal left femur, evaluated as 0 percent disabling.  

The Veteran will be considered in need of regular aid and attendance if he (1) Is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) Is a patient in a nursing home because of mental or physical incapacity; or (3) Establishes a factual need for aid and attendance under the criteria set forth in § 3.352(a).  38 C.F.R. § 3.351(c).

Pursuant to 38 C.F.R. § 3.352(a), the following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222 (1996).

Since no VA examination for consideration of aid and attendance during the pendency of the claim is of record the Board finds that a VA examination is necessary to adjudicate this appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).
On remand, the RO should notify the Veteran that he may submit additional lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of his service-connected disabilities and their impact on his ability to care for his basic needs without the aid of others.  The Veteran should be provided an appropriate amount of time to submit this evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his service-connected bipolar disorder.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his service-connected disabilities and their impact on his activities of daily living.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Thereafter, schedule the Veteran for a VA examination to specifically address and provide an opinion as to whether he requires the aid and attendance of another individual to perform many of the activities of daily living solely because of or as the result of his service-connected disabilities.

In the report, the examiner should specify whether the Veteran's service-connected bipolar disorder is of such severity as to result in an inability to dress or undress himself, or to keep himself ordinarily clean and presentable; an inability to feed himself through loss of coordination of upper extremities or through extreme weakness; an inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  The examiner should also specify whether the Veteran's bipolar disorder is of such severity as to actually require that he remain in bed.

In providing the requested opinions, the examiner should consider:

* Caregiver Annual In-Home Assessment of 1/07/2014, available in the CAPRI records document from 1/21/2014, page 2, noting that the Veteran has problems preparing meals and with transportation;

* Primary Care Progress note of 10/15/2013, available in the "Medical Treatment Record - Government Facility" document with the subject "bipolar" received on 11/21/2014, page 8, noting that the Veteran experienced difficulty preparing meals, doing housework, and managing medication on his own;

* Caregiver Program Mental Health In-Home Assessment of 5/30/2013, available in the CAPRI records document from 1/21/2014, page 64, noting the Veteran's poor hygiene.

* Caregiver Program Interim In-Home Assessment of 4/22/2013, available in the CAPRI records document from 1/21/2014, page 82, noting that the Veteran had failed to put his clothes on properly.

* Caregiver Program Eligibility Assessment, taken on 11/07/2012 and available in the "Medical Treatment Record - Government Facility" document with the subject "bipolar/IU" received on 11/21/2014, page 11,  showing that the Veteran needs assistance to perform personal functions required in everyday living;

4.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


